                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-20491-CR-ALTONAGA/GOODMAN

UNITED STATES OF AMERICA,

               Plaintiff,

v.

RYAN SHEVIN SMITH,

               Defendant.

______________________________/

                                      DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on June 30, 2021, a hearing was held to determine

whether defendant RYAN SHEVIN SMITH should be detained prior to trial. Having considered

the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no condition or combination

of conditions will reasonably assure the safety of any other person and the community.

Therefore, it is hereby ordered that defendant RYAN SHEVIN SMITH be detained prior to trial

and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida with

conspiracy to commit Hobbs Act robbery and Hobbs Act robbery in violation of Title 18, United

States Code, Section 1951(a) and brandishing a firearm in furtherance of a crime of violence in

violation of Title 18, United States Code, Section 924(c)(1)(A)(ii). Therefore, the defendant is

charged with a crime of violence for which a maximum sentence of more than ten (10) years is

prescribed, resulting in a rebuttable presumption that no condition or combination of conditions
will reasonably assure the safety of any other person and the community. Title 18, United

States Code, Section 3142(e)(3)(B).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that on November 9, 2013, the defendant and two other individuals entered a pawn

shop. The defendant was carrying a bag and a hammer. The two other individuals were

carrying a rifle and a pistol which they used to threaten the store employees. The defendant

used the hammer to smash display cases. The defendant and his accomplices stole money and

jewelry from the pawnshop.

       The robbery was recorded on the store's video surveillance system. Law enforcement

officers recovered blood samples from the glass case which matched the defendant's DNA.

After his arrest, the defendant provided a statement to law enforcement wherein he admitted to

participating in the robbery.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on January 19, 1980 in Miami, Florida. The defendant has been

arrested 18 times in 22 years, including two arrests for robbery. The defendant is presently

serving a term of imprisonment for one of those robberies. Title 18, United States Code,

Section 3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence that there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. The defendant participated in a robbery wherein he used a

hammer to smash display cases and his accomplices pointed firearms at store employees. The

defendant has participated in robberies in the past and is presently serving a prison term for

one of those robberies. The Court finds that the defendant would continue in his unlawful

pattern of conduct and would be a danger to the community if released on bond. Based upon

                                                2
the above findings of fact, which were supported by clear and convincing evidence, the Court

has concluded that this defendant presents a danger to other persons and the community.

       The Court hereby directs:

                      (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;

                      (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of June, 2021.




                                      _______________________________________
                                      JOHN J. O'SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                3
